Citation Nr: 1227922	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-26 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES


1.  Entitlement to a higher rating for right shoulder strain with bursitis, currently evaluated as 10 percent disabling.  

2.  Entitlement to a higher rating for left knee strain, currently evaluated as 10 percent disabling.  

3.  Entitlement to a higher rating for lumbar spondylolisthesis with degenerative joint and disc disease, currently evaluated as 10 percent disabling.  

4.  Entitlement to service connection for bilateral foot disability.

5.  Entitlement to service connection for left ear hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to April 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2007, a statement of the case was issued in July 2008, and a substantive appeal was received in September 2008.  The September 2007 rating decision granted service connection for lumbar spondylolisthesis with degenerative joint and disc disease, right shoulder strain with bursitis, and left knee strain, and assigned initial ratings which have been appealed.  

The Veteran also perfected an appeal regarding the issue of service connection for right ear hearing loss disability.  However, the RO granted service connection for it in December 2010.  Since service connection for right ear hearing loss disability was granted, the issue is not before the Board.

In December 2010, the RO changed the Veteran's rating for his service-connected left knee strain from noncompensable to 10 percent, effective from July 10, 2009 (the date that the Veteran underwent a VA examination that reflected increased severity of the disability).  Since the 10 percent rating does not date back to the receipt of the original claim, there are two distinct time periods to be considered for this disability.

The Veteran presented testimony at a Board hearing in May 2012, and a transcript of the hearing is associated with his claims folder.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration of it.  

The RO had listed one of the issues as service connection for frostbite of the feet.  However, to accord the Veteran's claim every consideration, in accordance with Brokowski v. Shinseki, 23 Vet.App. 79, 85 (2009), the Board has recharacterized the issue as service connection for bilateral foot disability.  

The issue of service connection for left ear hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right shoulder strain with bursitis does not limit motion of his arm to the shoulder level.

2.  Prior to July 10, 2009, the Veteran's left knee disability was manifested by pain which resulted in some impairment of motion; there was no limitation of flexion to 45 degrees; limitation of extension to 10 degrees; there was no slight recurrent subluxation or lateral instability; or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint. 

3.  From July 10, 2009, the Veteran's left knee disability is manifested by pain with some resulting limitation of motion; there is no additional functional loss due to pain, weakness, incoordination or fatigue to limit flexion to 45 degrees or to limit extension to 10 degrees; there is no slight recurrent subluxation or lateral instability; or dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

4.  The Veteran does not have forward flexion of his thoracolumbar spine flexion limited to 60 degrees or less; a combined range of motion of his thoracolumbar spine of 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Nor does he have incapacitating episodes of intervertebral disc syndrome having a total duration of at least 2 weeks during the past 12 months.  

5.  A disorder manifest by cold sensitivity of the Veteran's feet had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right shoulder strain with bursitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5019-5201 (2011).

2.  The criteria for a 10 percent disability rating (but no higher) for left knee strain prior to July 10, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014-5260 (2011). 

3.  The criteria for a rating in excess of 10 percent for left knee strain from July 10, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5014-5260 (2011). 

4.  The criteria for a disability rating in excess of 10 percent for lumbar spondylolisthesis with degenerative joint and disc disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242-5243 (2011).

5.  The criteria for service connection for cold sensitivity disability of the feet are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the claim for service connection for bilateral foot disability has been granted, no further notification or assistance is necessary regarding it, and deciding the appeal concerning it is not prejudicial to the Veteran.

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a letter dated in February 2007.  It appears that an attachment to the Veteran's claim did comply with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).  There was also notice of the laws regarding degrees of disability or effective dates for any grant of service connection, as is required by Dingess, as indicated by the copy of such notice signed by the Veteran in January 2007 of record.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for his lumbar spine, right shoulder, and left knee disabilities; and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied, to the extent necessary, with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.  

Pertinent rating criteria

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Diagnostic Code 5003 indicates that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

With any form of arthritis, painful motion is an important factor of disability.  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  38 C.F.R. § 4.59.

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion in degrees.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation or an increased rating has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Right shoulder

The Veteran maintains that a higher rating is warranted for his service connected right shoulder disability due to such symptoms as pain and limited motion.  He stated in August 2007 that service treatment records showed his right arm over the joint line and trapezius had limited range of motion.    

Service connection was granted for this disability in July 2007, with a 10 percent rating assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5019-5201.  Diagnostic Code 5019 is for bursitis.  The note following it indicates that it will be rated on limitation of motion of affected parts, as degenerative arthritis.  A 10 percent rating is assigned for painful or limited motion of a major joint or group of joints. 38 C.F.R. § 4.71a, Diagnostic Codes 5003.  A 20 percent rating is assigned under the rating criteria for the shoulder and arm for limitation of motion of the arm at the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Codes 5201.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the currently assigned 10 percent rating is appropriate and no higher ratings are warranted at this time.  38 C.F.R. § 4.7. 

In this regard, on VA examination in March 2007, the Veteran's motor strength was intact and he had tenderness over his right shoulder.  Abduction and forward flexion were each from 0-160 degrees with pain from 150-160 degrees.  Internal and external rotation were from 0-90 degrees with no pain.  There were no changes after 3 repetitive ranges of motion with resistance.  X-rays were normal and the diagnosis was chronic right shoulder strain.  

On VA examination in July 2009, the Veteran felt that his right shoulder disability had become worse since the evaluation in 2007, with a pain level from 0 to 4/10.  He was able to dress, undress, eat, write, and drive without assistance and could function in his usual occupation and had not lost any work in the past year.  On examination, the Veteran kept his right shoulder guarded, but there was no swelling or specific tenderness and provocative testing was negative.  Internal and external rotation were to 90 degrees without pain.  Flexion was to 110 degrees and abduction was to 100 degrees with pain at the endpoint.  With 3 repetitions against resistance, there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or acute flares.  

On VA examination in May 2011, the Veteran denied any right arm weakness.  His shoulder was not tender in the subacromial space and had no subluxation or scapular winging.  Shoulder forward flexion was to 110 degrees, abduction was to 115 degrees, and internal and external rotation were to 80 degrees.  Following repeat testing times 3 with a 5 pound weight, there was a loss of 5 degrees of forward flexion, 10 degrees of abduction, and 5 degrees of external rotation due to pain.  The diagnosis was right shoulder strain without evidence of instability.  

During the Veteran's May 2012 hearing, he testified that his right shoulder is weaker than his left, and that he starts feeling more discomfort in it if he raises past shoulder height.  He had to fight the road with his right shoulder in his job as a big truck driver.  Washing his hair was hard at times.  

As indicated above, an evaluation in excess of 10 percent is not warranted.  VA examination reports show that the worst the Veteran's right shoulder forward flexion and abduction have been to 100 degrees, due to pain.  For a 20 percent rating to be assigned, he would have to be prevented from moving his arm beyond his shoulder level (90 degrees).  The other right shoulder ranges of motion and DeLuca factors do not help.  His internal and external rotation have been to 80 degrees at the worst, and on VA examination in July 2009, with 3 repetitions against resistance, there was no additional loss of range of motion due to painful motion, weakness, impaired endurance, incoordination, or acute flares.

In sum, based on the evidence delineated above, an evaluation in excess of 10 percent, to include "staged" ratings, is not warranted, because the evidence does not show symptomatology that more nearly approximates limitation of motion of the arm at the shoulder level.  38 C.F.R. § 4.71a; See Fenderson, supra. 

Left knee

The Veteran appeals for a higher rating for his left knee disability.  He contended in August 2007 that he was experiencing near constant pain in the joint region and occasionally experienced instantaneous sharp pain going down his left leg, which results in his left knee buckling.  Routinely by the end of the day, his left knee is extremely swollen.  His ability to ambulate has become significantly impaired.  He has a great deal of trouble climbing stairs, is unable to squat or kneel with his left knee touching the ground, and his knee pops and grinds.  

The disability is rated under Diagnostic Code 5014-5260.  Diagnostic Code 5014, for osteomalacia, provides that the disability will be rated on limitation of motion of affected parts as degenerative arthritis.  

Since this rating issue involves the knees, the Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees. 38 C.F.R. § 4.71 , Plate II. 

Under Diagnostic Code 5260, leg flexion limited to 60 degrees warrants a noncompensable rating.  Leg flexion limited to 45 degrees warrants a 10 percent rating.  Leg flexion limited to 30 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260. 

Under Diagnostic Code 5261, leg extension limited to 5 degrees warrants a noncompensable rating.  Leg extension limited to 10 degrees warrants a 10 percent rating.  Leg extension limited to 15 degrees warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

A knee disability can be rated for both limitation of leg flexion under Diagnostic Code 5260 and limitation of leg extension under Diagnostic Code 5261.  See VAOPGCPREC 9-2004 (Sept. 17, 2004). 

In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee.  See VAOPGCPREC 23-97 (July 1, 1997).

Under Diagnostic Code 5257, other knee impairment with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  A 20 percent rating is warranted for moderate recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a , Diagnostic Code 5257. 

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

On VA examination in March 2007, the Veteran reported left knee pain once a week lasting for 1-2 days.  Flare ups would occur with running and extended walking over uneven surfaces.  Motrin was used with some relief.  He could walk one mile without difficulty and his knee had no effect on his daily activities or work.  On examination, his left knee was not tender and had no edema.  Its joints were stable and there was no ligament laxity or meniscal tenderness.  Flexion was from 0-140 degrees with no pain, and extension was to 0 degrees with no pain.  After repetitive range of motion and resistance times 3, there was no change in the above measurements.  X-rays revealed no fracture or osteoarthritis in the left knee, and the diagnosis was chronic left knee strain.  

In September 2008, a service physician wrote a letter indicating that the Veteran had chronic left knee pain and that the left knee locked at times and swelled at times and was worsening over time and affecting his ability to do his current job.  

On VA examination on July 10, 2009, the Veteran reported left knee pain which he felt was worse.  He reported that he now had pain, locking, stiffness, swelling and instability, with pain being 4/10 on a continuous basis.  Truck driving hurt his knee.  He could stand for 60 minutes, walk for 15 minutes, and climb a set of stairs without difficulty, but he did not run.  On examination, he got on and off of the examination table without difficulty, and his gait was normal.  His left knee showed diffuse global tenderness but no instability, swelling, effusion, or warmth.  Lachman and McMurray were not well tolerated but appeared normal.  Range of motion was from 0-140 degrees with pain starting at 50 degrees of flexion, including with repetition times 3.  The diagnosis was left knee strain with marked tenderness on examination and range of motion.  Minor spurring was seen on X-rays.   

On private evaluation in March 2011, the Veteran reported worsening left knee pain and that the knee would sometimes lock and pop.  He stated that there was some occasional swelling of the knee and some weakness in the left leg.  On physical examination, left knee motion was abnormal.  Pain was elicited by motion and Apley's.  A McMurray test was positive and tenderness was observed on ambulation, but there was no effusion, erythema, or tenderness on palpation.  No anterior or posterior drawer sign was present and a Lachman test did not demonstrate one-plane instability.  The evaluator felt that the Veteran had torn meniscus.  

On VA examination in May 2011, the Veteran indicated that he no longer ran, but that he could walk for about 1/2 mile or 1/2 hour.  He was not using a cane or knee brace.  He reported pain with use, and progressive aches with prolonged standing.  If he road-flagged on a prolonged basis, he would have to take the day off the following day.  Pain was 4-5/10 at its worst.  There was some stiffness, but no occasional swelling, instability, or locking.  Flares would occur about twice a month and last 1-1 1/2 days.  Gait was normal.  On examination, left knee strength was limited in extension due to pain to 4+, but knee flexion strength was 5.  His left knee exhibited no palpable effusion but was tender to palpation along the anterior lateral joint line and the medial border of the patella.  There was positive pain in McMurray's and Lachman's, but the Veteran had a negative anterior drawer sign and no medial or lateral laxity.  Gait was normal.  Left knee flexion was to 100 degrees and extension was to 0, the latter with pain at the medial patella.  Following repeat testing times 3 with minimal active joint extension while testing, there was a gain of 10 degrees of flexion and a loss of 5 degrees of extension due to pain in the medial patella region.  Left knee X-rays were normal.  There was no other change in active or passive range of motion following repeat testing times 3 against resistance, with no additional loss of range of motion of the left knee due to painful motion, impaired endurance, incoordination, or instability.  

Based on a review of the evidence, the Board finds that a reasonable doubt exists as to entitlement to a 10 percent rating prior to July 10, 2009.  Prior to July 10, 2009, the objective evidence did not show X-ray evidence of arthritis.  However, although not entirely clear, there is some evidence suggesting that the pain complained of by the Veteran had some effect on knee functions, and the Board believes it reasonable to believe that there was pain on motion as well.  Painful motion warrants a 10 percent rating under 38 C.F.R. § 4.59.  However, the preponderance of the evidence is against entitlement to a rating in excess of 10 percent prior to or from July 10, 2009.  

Based on the evidence, there is no basis for assigning a rating in excess of the current 10 percent under Code 5260 or Code 5261, nor is there a basis for separate compensable ratings under these two Codes.  The regulatory criteria are simply not met, even when the DeLuca factors are considered.  The worst limitation of motion shown for the left knee was 100 degrees of flexion and extension to 5 degrees, on VA examination in May 2011.  Left knee recurrent subluxation or lateral instability, or dislocated semilunar cartilage, are not shown either.  The Veteran's left knee was stable to anterior drawer and medial and lateral laxity testing.  A dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint is not shown.  There was a suspicion that the Veteran had a torn meniscus (semilunar cartilage) on private evaluation in March 2011, but this has not been confirmed and there has been no satisfactory evidence of frequent episodes of locking, pain, and effusion into the joint.  No effusion was found on VA examination in July 2009, or on private evaluation in March 2011.  

In sum, a 10 percent rating (but no higher) is warranted for left knee disability during the entire period contemplated by this appeal; that is, from May 1, 2007.  

Spondylolisthesis with changes and degenerative disc disease

The Veteran appeals the RO's July 2007 denial of a rating greater than 10 percent for this disability.  In August 2007, he indicated that he felt that a higher rating is warranted because his low back pain has increased to where he has decreased range of motion, difficulty ambulating, and muscle spasm on forward bending.  He also has a sharp radiating pain in his lower back that travels throughout his legs daily.  

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine ..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.........................................................................................40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine....................................................................................30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height...............................................................................10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The formula for rating intervertebral disc syndrome based on incapacitating episodes provides:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months.......................................................................................................60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.............................................................40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months...........................................................20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months............................................................10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2011).

To obtain a 20 percent rating for lumbar spondylolisthesis with degenerative joint and disc disease under 38 C.F.R. § 4.71a's General Rating Formula for Diseases and Injuries of the Spine, the evidence would have to show forward flexion of the Veteran's thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

On VA examination in March 2007, the Veteran walked with a shuffling movement due to back pain but had no spasm.  Flexion was to 80 degrees with pain from 70 to 80 degrees, extension was to 30 degrees with no pain, bilateral lateral flexion was to 30 degrees with pain at 25 to 30 degrees, and bilateral lateral rotation was to 30 degrees with no pain.  After repetitive range of motion and resistance times 3, there were no changes in measurements.  

On VA examination in July 2009, the Veteran's gait was normal and he was able to get off and on the examination table without difficulty.  He was able to flex to 70 degrees, extend and sidebend to 20 degrees, and rotate to 30 degrees, each with pain at the endpoints, and spasm was not reported.  With repetition times 3, there was no change in range of motion.  

On VA examination in May 2011, the Veteran was in no acute distress and he had no palpable muscle spasm in his lumbar area.  There was a slight midthoracic scoliosis, but not enough spasm to result in an abnormal spinal contour.  Forward flexion was to 70 degrees with pain at end range, extension was to 20 degrees with pain starting at 10 degrees, left lateral flexion was to 25 degrees, right lateral flexion was to 15 degrees with pain at the end range, and rotation was to 30 degrees bilaterally.  Following repeat testing times 3, there was an improvement of 5 degrees in left lateral flexion, 10 degrees in right lateral flexion, and 5 degrees in right rotation, all with slight pain at end range.  

During his May 2012 hearing, the Veteran testified that he has pain as well as numbness and tingling down his legs, and stiffness.  He felt that he could stand for 20 to 30 minutes before feeling stiff, and he could walk a quarter to a third of a mile.

The Board concludes that the criteria for a 20 percent rating for the Veteran's service-connected lumbar spondylolisthesis with degenerative joint and disc disease under the General Formula are not met or nearly approximated, even when 38 C.F.R. §§ 4.40, 4.45 are considered.  The ranges of motion reported are less than that required for a 20 percent rating and do not nearly approximate its criteria.  The worst the Veteran's flexion has been was to 70 degrees, which falls short of the thoracolumbar spine flexion limitation to 60 degrees required by the General Formula.  Furthermore, the ranges of motion reported do not show a combined range of motion of his thoracolumbar spine of 120 degrees or less.  The ranges reported on VA examinations in March 2007, July 2009, and May 2011 added up to well over 120 degrees.  

Moreover, he does not have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner in May 2011 noted that he had a midthoracic scoliosis but indicated that he did not have enough spasm to result in abnormal spinal contour.  He has not had spasm to result in abnormal gait either.  He walked with a shuffling movement on VA examination in March 2007 but had no spasm.  The Veteran indicated in August 2007 that he has muscle spasm on forward bending, but he is the only one to indicate this.  The evidence from the examiners who examined him is therefore accepted over his assertion, as they examined him and found none.  

To obtain a 20 percent rating for degenerative joint disease of the lumbosacral spine  under 38 C.F.R. § 4.71a's Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the evidence would have to show incapacitating episodes having a total duration of at least 2 weeks during the past 12 months.  This is not shown or nearly approximated.  On VA examination in March 2007, there had been no doctor prescribed bedrest in the past 12 months, on VA examination in July 2009, the Veteran indicated that there had been no treatment modality other than being advised to go to the pain clinic, and on VA examination in May 2011, it was reported that there had been no incapacitating episodes requiring physician-ordered bedrest.  

Regarding the Veteran's contentions, his range of motion and other impairments have been considered but they do not warrant a higher rating.  

In light of the above, a schedular rating in excess of 10 percent is not warranted for the lumbar spondylolisthesis with degenerative joint and disc disease.    

Extraschedular consideration

For each of the disabilities whose ratings were discussed above, the Board also recognizes that the Veteran and the record may be understood to suggest impact of the service-connected disability on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  For these reasons, referral for extraschedular consideration is not warranted.

The Board acknowledges the recent judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the case before the Board, the Veteran continues to work full time and has not alleged that the disabilities at issue render him unemployable.  Accordingly, the Board finds that the issue of TDIU has not been raised.  

The preponderance of the evidence is against higher ratings for the claims decided above and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Service connection for bilateral foot disability

In August 2007, the Veteran contended that service connection is warranted for frostbite of his feet as service treatment records disclose that it materialized on active duty.  

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The evidence shows that the Veteran was seen in service in September 2006 for concerns about circulation.  His complaint was that his feet had been getting cold for 15 years.  He felt that he may have gotten frostbite in Korea or Germany in the late 1980's, but was not sure.  On examination, his feet were quite cold to touch and a bit white/pale.  He had good posterior tibial pulses but poor dorsalis pedis pulses.  The examiner felt that his cold feet were a possible sequela of cold injury verses Raynaud's verses other cause, including possible relationship to low back pain/sympathetic ganglia.  

A service physician indicated in September 2008 that the Veteran had cold injury to his feet and that it was due to service.  

On VA examination in July 2009, the Veteran reported cold feet symptoms continuing since service and indicated that his current employer had given him permission not to work outside in cold weather.  Examination revealed his peripheral pulses to be present.  The diagnosis was cold sensitivity of the Veteran's lower extremities, especially in the feet, without polyneuropathy, hyperhidrosis, color changes, nail abnormalities, or tissue loss.  The examiner felt that the Veteran had subjective complaints of cold sensitivity without objective findings.  Since there was no documentation in his claims folder as to the cold injury and residuals thereof, from the time he was exposed to the cold weather through now, the examiner could not resolve the issue of whether the Veteran's foot complaints warrant a clinical diagnosis of residuals of cold weather injury or other foot condition without resorting to mere speculation.  

The Veteran's wife indicated in May 2012 that she had known the Veteran since 1991 and married him in 1994.  They had spent all of their time together since then, except when he was in Korea.  He had been in Korea in 1998-1999 complaining to her during that time frame that he could not keep his feet warm and thought that they may have been frostbitten from the cold/rain in Korea.  During his years in the Army, his feet were always cold, even in the summer.  She had had his feet on her feet during the summer, and his feet felt like they were covered in ice.  She had seen him several times change his socks 2 or 3 times a day trying to keep them warm, including with the use of foot warmers.  

During the Veteran's May 2012 hearing, he testified that he had been exposed to the cold in service in Germany from about 1989 to 1991, and again in Korea in 1999.  Because of the mindset of the chain of command, thinking that frostbite was a self-induced injury, he never reported it.  His feet are still hypersensitive.  

It appears from the evidence reported above that the Veteran has a yet to be definitively identified disease or injury which causes him to have cold sensitivity in his feet, and that this started in service.  There are history and clinical findings from in service showing its symptoms were present there, and what disease or injury they were felt to be possibly from, and credible evidence of continuity since service, as supported by statements from the Veteran and his wife.  The Veteran has had persistent problems with cold feet since service, according to a preponderance of the evidence.  The reasoning the examiner gave in July 2009 for why he could not render an opinion about whether the Veteran's foot complaints warranted a diagnosis of residuals of cold weather injury or other foot condition had to do with the fact that a cold (frostbite or frostnip) injury was not documented in service.  However, this is not to say that it did not occur, or that some other disease or injury which started in service is responsible for the continuing symptoms.  Moreover, he diagnosed cold sensitivity.  The Veteran and his wife have provided convincing evidence that it began around 1998 or 1999 and that it has continued since then, and a service physician indicated in September 2008 that he had a cold injury of his feet due to service.  In light of the above, the Board finds that service connection is warranted for cold sensitivity of the Veteran's feet.  Reasonable doubt on the matter of whether the Veteran has an underlying disease or injury causing his symptoms is resolved in his favor.  38 U.S.C.A. § 5107.  


ORDER

The appeal is granted in part and denied in part as follows:

A disability rating in excess of 10 percent for right shoulder strain with bursitis is not warranted.  A rating in excess of 10 percent for lumbar spondylolisthesis with degenerative joint and disc disease is not warranted.  

A 10 percent rating (but no higher) is warranted for left knee strain from May 1, 2007, subject to laws and regulations governing payment of VA monetary benefits. 

Service connection for cold sensitivity of the feet is warranted.  


REMAND

Service connection has been granted for right ear hearing loss, but not for left ear hearing loss.  It appears that the main reason for the denial is that the Veteran's left ear hearing acuity does not meet the definition of hearing loss disability for VA compensation purposes under 38 C.F.R .§ 3.385.  However, at the May 2021 hearing, the Veteran testified that he believes his left ear hearing loss had become more severe since VA examination in July 2009.  The question therefore arises as to whether the left ear hearing acuity may now meet the regulatory definition of hearing loss disability for VA purposes.   As such, another VA audiological examination is appropriate to fully assist the Veteran. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiological examination for the purpose of determining whether he has a current left ear hearing loss disability which is causally related to noise exposure or any other incident of service.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  

The examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or more likelihood) that any left ear hearing loss disability is causally related to noise exposure or any other incident during service. 

The examiner is requested to provide reasons for the opinion. 

2.  Thereafter, the RO should review the expanded record and readjudicate the Veteran's left ear hearing loss issue.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


